UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2056


TROY STEWART,

                Plaintiff – Appellant,

          v.

MORGAN STATE UNIVERSITY; WARREN HAYMAN; BENJAMIN WELSH;
DALLAS R. EVANS; MARTIN R. RESNIK; T. JOAN ROBINSON; DAVID
WILSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:11-cv-03605-DKC)


Submitted:   February 27, 2015            Decided:   March 25, 2015


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy Stewart, Appellant Pro Se.         Thomas Faulk,    Assistant
Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Troy Stewart, a former doctoral candidate at Morgan State

University        (MSU),       filed    a    civil       action      against     MSU     and   MSU

faculty      and    administrators,           including         Benjamin        Welsh,    Warren

Hayman,     Dallas     Evans,      Martin         Resnick,      T.    Joan      Robinson,      and

David      Wilson     (collectively,          “Defendants”).               Stewart       alleged

Title      VII     employment      discrimination              and    retaliation        claims,

violations of his First and Fourteenth Amendment rights under 42

U.S.C. § 1983 (2012), and breach of contract.                              At the heart of

Stewart’s claims is his disagreement with feedback and grades he

received for an internship course and two lecture courses taught

by   Welsh       during    the    Spring      2010       semester,        and    his   eventual

academic      probation,         unsuccessful          grade      appeal,       and    dismissal

from the doctoral program.

      Following       the      dismissal          of   several       of   Stewart’s      claims,

Defendants filed a motion for summary judgment, to which Stewart

responded.          The court granted summary judgment as to each of

Stewart’s remaining claims.                   Stewart now appeals the district

court’s grant of summary judgment in favor of Defendants.                                      For

the reasons that follow, we affirm.

      On    appeal,       we    limit       our    review      to    arguments        raised   in

Stewart’s        brief.          See    4th       Cir.    R.    34(b).          Additionally,

arguments and allegations not raised in the district court are



                                                  2
not properly before us.             See In re Under Seal, 749 F.3d 276, 285

(4th Cir. 2014).

      We   review     a   district        court’s           grant    of    summary     judgment

de novo, “viewing all facts and reasonable inferences therefrom

in the light most favorable to the nonmoving party.”                                   Smith v.

Gilchrist, 749 F.3d 302, 307 (4th Cir. 2014) (internal quotation

marks   omitted).         Summary         judgment           is    appropriate       when   “the

movant shows that there is no genuine issue as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).

      Title    VII    prohibits       an    employer              from   “discharg[ing]       any

individual,      or   otherwise       .    .   .        discriminat[ing]          against     any

individual with respect to his compensation, terms, conditions,

or privileges of employment, because of such individual’s race.”

42   U.S.C.    § 2000e-2(a)         (2012).             A    plaintiff      can   establish     a

discriminatory        discharge       claim         either          by     providing     direct

evidence of discrimination or by proceeding under the burden-

shifting      framework      established           in       McDonnell      Douglas    Corp.    v.

Green, 411 U.S. 792 (1973).                    See Diamond v. Colonial Life &

Accident      Ins.    Co.,    416    F.3d      310,          318    (4th   Cir.    2005).      A

plaintiff provides direct evidence by demonstrating that race

was “a motivating factor” in the employer’s adverse employment

decision.       Adams v. Trs. of the Univ. of N.C.-Wilmington, 640



                                               3
F.3d     550,    558        (4th     Cir.          2011)    (internal               quotation      marks

omitted).

       To demonstrate a prima facie case of discrimination under

McDonnell Douglas, the plaintiff must show that (1) he is a

member      of   a     protected          class,         (2)     he       suffered          an   adverse

employment       action,       (3)      at     the       time       of    the       action,      he     was

performing       his     job       in     a    manner          that        met        his    employer’s

legitimate       expectations,             and       (4)       he        was     terminated        under

circumstances         giving       rise       to    an     inference           of     discrimination.

Adams, 640 F.3d at 558.                 If the employer provides evidence of a

nondiscriminatory reason for the adverse employment action, the

presumption of discrimination is rebutted, and the employee must

demonstrate          that     the       proffered              reason           was     pretext         for

discrimination.          Hill v. Lockheed Martin Logistics Mgmt., Inc.,

354 F.3d 277, 284-85 (4th Cir. 2004) (en banc).

       We   have     reviewed        the       record       in      this        case    and      find   no

reversible error in the district court’s conclusion that Stewart

failed to meet his burden of establishing a viable claim of

racial discrimination under either method.                                     We therefore affirm

substantially for the reasons stated by the district court.                                             See

also Bryant v. Bell Atl. Md., Inc., 288 F.3d 124, 135 (4th Cir.

2002) (recognizing that subjective beliefs about discrimination

are “insufficient to create a genuine issue of material fact as

to any discriminatory conduct on [employer’s] part”).

                                                    4
       Similarly, a plaintiff may prove a Title VII retaliation

claim either by providing direct evidence of retaliation or by

proceeding      under     the     McDonnell         Douglas         framework.        Price    v.

Thompson, 380 F.3d 209, 212 (4th Cir. 2004).                                Under the latter

method,    the      plaintiff         establishes         a    prima    facie       retaliation

claim by demonstrating “(1) engagement in a protected activity;

(2) adverse employment action; and (3) a causal link between the

protected activity and the employment action.”                               Coleman v. Md.

Ct.    App.,     626     F.3d    187,     190       (4th       Cir.    2010).         Protected

opposition activities include both “complaints about suspected

violations” and “staging informal protests and voicing one’s own

opinions       in      order     to     bring        attention         to    an      employer’s

discriminatory activities.”                EEOC v. Navy Fed. Credit Union, 424

F.3d   397,    406     (4th     Cir.     2005)      (internal         quotation      marks    and

alterations omitted).

       Reviewing        the     record     in       its       entirety,      we     discern   no

reversible error in the district court’s conclusion that Stewart

failed to establish a viable retaliation claim.                                   See Coleman,

626 F.3d at 190; Jordan v. Alt. Res. Corp., 458 F.3d 332, 338

(4th Cir. 2006).

       To succeed on a breach of contract claim under Maryland

law, a plaintiff must establish “that the defendant owed the

plaintiff      a    contractual          obligation           and     that    the     defendant

breached that obligation.”                  Taylor v. NationsBank, N.A., 776

                                                5
A.2d 645, 651 (Md. 2001).              A contract is only binding if it is

supported by consideration — that is, “a performance or a return

promise must be bargained for” in that “it is sought by the

promisor     in   exchange      for    his       promise   and        is   given   by    the

promisee in exchange for that promise.”                     Chernick v. Chernick,

610 A.2d 770, 774 (Md. 1992) (internal quotation marks omitted).

We find no error in the court’s conclusion that the Statement of

Agreement between Stewart and Welsh lacked either an obligation

on   Welsh    (or   any      other      Defendant)         or     consideration,         and

therefore     Stewart     did    not     demonstrate            the    existence    of    a

contract to support his breach of contract claim.

     Turning to Stewart’s § 1983 claims, Stewart argues that the

district court erred in adjudicating his First Amendment and

Equal Protection claims.              Even assuming, without deciding, that

Stewart properly alleged in the district court a First Amendment

claim of infringement on his right to free speech, we conclude

such a claim necessarily fails.                    See Smith v. Gilchrist, 749

F.3d 302, 308 (4th Cir. 2014) (addressing requirements for claim

that adverse employment action violates public employee’s free

speech rights); Axson-Flynn v. Johnson, 356 F.3d 1277 (10th Cir.

2004)        (addressing          constitutional                  restrictions           on

school-sponsored speech).             Additionally, we find no error in the

court’s adjudication of Stewart’s claim related to his grade



                                             6
appeal and affirm as to that claim for the reasons stated by the

district court.

      Finally, to the extent Stewart alleges that the district

judge   exhibited      bias      against    him,   we     conclude      his   bald

assertions     provide      no   legitimate    basis     for    questioning    the

impartiality    of    the    experienced      district    court    judge.     See

Liteky v. United States, 510 U.S. 540, 555 (1994).                  Accordingly,

we   affirm   the    district    court’s    judgment.      We    deny   Stewart’s

motion for default judgment.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         AFFIRMED




                                        7